Detailed Action
Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and are allowed based on the Examiner’s Amendment for the reasons stated below. 
Examiner’s Amendment/Comment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment must be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Joel Weiss, on 05/19/2022.
The application has been amended as follows:

IN THE CLAIMS 
Claims 1-7 (Amended).
Claims 8-14 (Canceled).

[AltContent: rect]EXAMINER’S AMENDMENT
1.         (Currently Amended) One or more, non-transitory, computer-readable media storing computer-executable instructions which, when executed by a processor on a computer system, perform a method for providing an intra-day balancing of an intra-day index, the method comprising:
            sourcing in real-time a value of an underlying index at a first, pre-determined, intra-day, balancing point, said sourcing in real-time comprising retrieving, from a local cache memory, the value from a trading tape at a point in time that is fixed with respect to the balancing point;
            determining the value of the underlying index at a second, later-in-time, pre-determined, intra-day and hourly, balancing point, said determining at the second balancing point comprising retrieving, from a local cache memory, the value from the trading tape at a point in time that is fixed with respect to the second balancing point;
            if the value of the underlying index increased between the first balancing point and the second balancing point, then using the processor to send an instruction for proportionally increasing, by no more than a pre-determined percentage cap, an exposure of the intra-day index to the underlying index; 
            if the value of the underlying index decreased between the first balancing point and the second balancing point, then using the processor to send an instruction for proportionally decreasing, by no more than a pre-determined percentage floor, the exposure to the underlying index;
            compare, using the processor, the current trading volatility of the underlying index to a historic trading volatility of the underlying index;
            if the current trading volatility is greater than the historic trading volatility, then using the processor to send an instruction for decreasing the leverage (“deleverage”) of the intra-day index with respect to the underlying index; 
            if the current trading volatility is less than the historic trading volatility, then using the processor to send an instruction for increasing the leverage (“lever”) of the intra-day index with respect to the underlying index; [[and]]             
            decreasing the pre-determined percentage cap in response to a finding of a decrease in trading volatility producing a more powerful effect on volatility than was previously recorded, and
            increasing the pre-determined percentage cap in response to a finding of an increase in trading volatility producing a less powerful effect on volatility than was previously recorded.

            2.         (Currently Amended) The one or more, non-transitory, computer-readable media of claim 1 wherein the retrieving the value from the trading tape at a point in time comprises retrieving the value from a real-time flow of electronic trades of the underlying index.  
            
            3.         (Currently Amended) The one or more, non-transitory, computer-readable media of claim 1 wherein the pre-determined cap is the same as the pre-determined floor.
            
            4.         (Currently Amended) The one or more, non-transitory, computer-readable media of claim 1 wherein the pre-determined cap is different from the pre-determined floor.  

            5.         (Currently Amended) The one or more, non-transitory, computer-readable media of claim 1 wherein, if the current trading volatility is greater than the historic trading volatility, the deleverage of the intra-day index with respect to the underlying index further comprises a logarithmic deleverage.
            
            6.         (Currently Amended) The one or more, non-transitory, computer-readable media of claim 1 wherein, if the current trading volatility is less than the historic trading volatility, the increase of the leverage of the intra-day index with respect to the underlying index further comprises a logarithmic increase in the leverage.
            
                         7.         (Currently Amended) The one or more, non-transitory, computer-readable media of claim 1, wherein the method further comprises reducing, by a return of a risk-free investment, a calculated return of the intra-day index.

8.	(Canceled)
9. 	(Canceled)
10.	(Canceled)
11. 	(Canceled)
12.	(Canceled)
13.	(Canceled)
14. 	(Canceled)

Reasons for Allowance
3.	Regarding the Claim Rejections - 35 USC § 101, Examiner hereby withdraws the Claim Rejections - 35 USC § 101 of claims 1-7 because the amended claim limitations of “sourcing in real-time a value of an underlying index at a first, pre-determined, intra-day, balancing point, said sourcing in real-time comprising retrieving, from a local cache memory, the value from a trading tape at a point in time that is fixed with respect to the balancing point; determining the value of the underlying index at a second, later-in-time, pre-determined, intra-day and hourly, balancing point, said determining at the second balancing point comprising retrieving, from a local cache memory, the value from the trading tape at a point in time that is fixed with respect to the second balancing point; decreasing the pre-determined percentage cap in response to a finding of a decrease in trading volatility producing a more powerful effect on volatility than was previously recorded, and increasing the pre-determined percentage cap in response to a finding of an increase in trading volatility producing a less powerful effect on volatility than was previously recorded” integrate the abstract idea into a practical application of providing an intra-day balancing of an intra-day index with processing of a real-time electronic flow of trading information and decreasing and increasing the pre-determined percentage cap in response to a finding of a decrease and an increase in trading volatility “”ITM”) [See representative independent claim 1]. Also, the same reasons of patentability under 35 USC § 101 apply to dependent claims (2-7) for dependent from independent claim 1 since they include the limitations of claim 1.

4.	Regarding the Claim Rejections - 35 USC § 103, Examiner hereby withdraws the Claim Rejections - 35 USC § 103 of claims 1-7 because the amended claim limitations of "if the value of the underlying index increased between the first balancing point and the second balancing point, then using the processor to send an instruction for proportionally increasing, by no more than a pre-determined percentage cap, an exposure of the intra-day index to the underlying index; if the value of the underlying index decreased between the first balancing point and the second balancing point, then using the processor to send an instruction for proportionally decreasing, by no more than a pre-determined percentage floor, the exposure to the underlying index; compare, using the processor, the current trading volatility of the underlying index to a historic trading volatility of the underlying index; if the current trading volatility is greater than the historic trading volatility, then using the processor to send an instruction for decreasing the leverage (“deleverage”) of the intra-day index with respect to the underlying index;  if the current trading volatility is less than the historic trading volatility, then using the processor to send an instruction for increasing the leverage (“lever”) of the intra-day index with respect to the underlying index” are not found in the prior art.

Relevant Prior Art
5. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose the specific claimed combination of features listed in the amended claims.
	Jackson et al. (U.S. Pub. No. 2006/0036531) teach option contracts are traded by valuing an option that has at least one of a) strike price or b) expiration time unknown at the time the option is valued. The previously unknown values of the option are assigned at the time or after the time the trade is completed. An implied underlying price stream is generated from the option prices through the use of feedback between market participants and the marketplace. The resulting system is useful in trading option contracts of short time duration. 
	Kiron (U.S. Pub. No. 2013/0046673) teach an investable product is designed, created and managed comprising a number of shares outstanding subject to a mandatory stock split or reverse stock split at the close of every trading period. An account comprising the investor share balance is configured to display on a daily basis the original share balance owned through the calculation of a factor. The product comprises an adjustable stop loss feature that provides investors with the opportunity to automatically reinvest their capital if they are stopped out. When the shares are held for one day or longer, a leveraged return is obtainable with no price path dependency or leverage drift. 
	van Wingerden (U.S. Pub. No. 2018/0276661) teach systems and methods to securely match orders by distributing data and processing across multiple segregated computation nodes are disclosed herein. An example method includes separating orders into shares using a secret sharing schema by breaking down the orders into bitwise representations having order attributes, creating order messages for one or more of a plurality of entities, each of the orders having an unencrypted identifier that uniquely identifies an entity and at least a portion of the shares for that entity, digitally signing the order messages with public keys, distributing the order messages to a plurality of non-overlapping independent processing nodes, wherein the plurality of non-overlapping independent processing nodes compare attributes of the received order messages to find matching order messages, calculating a secure price match and quantity and creating an encrypted package that comprises the secure price match and quantity, and transmitting the encrypted package for transaction completion. 

6.       As a final matter, any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
7.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696